DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to amendments filed on 09/14/2022.
In the application claims 1-12 are pending. 
Applicant’s arguments with respect to claims 1-12 were fully considered; however the arguments are not persuasive. Applicant argues that Bui fails to teach, “hub is different than the first medical sensing device, the second medical sensing device, the bedside controller, the display, and the processing system…” Examiner respectfully disagrees. Examiner has equated Bui’s ambulatory patient monitor 20 with the claimed “hub.” Bui teaches, “[a] plurality of patient monitoring sensors are electrically coupled to the programmable, ambulatory patient monitor.” See ¶ 0013 and See Fig. 1. Bui teaches, “FIG. 2, patient 300 is shown wearing programmable, ambulatory patient monitor 20 in a belt pouch 310. Respiratory sensor 215, core temperature sensor 216, pulse oximetry sensor 214 and ECG electrodes 217A, 217B and 217C are attached to patient 300 for detecting the patient's physiological condition and to monitor 20. While four sensors are shown attached to the patient, it should be noted that one, some or all of the these sensors (and any other sensors which may be required by the caregiver) may be attached to the patient and connected to the monitor 20. Detachable medium 52 is selectively attachable to monitor 20 for coupling to communications unit 30.” Therefore, it is clear from the cited sections that Bui’s patient monitor 20 is electrically coupled to claimed medical sensing device, the second medical sensing device, i.e. sensors, and a detachable medium 52 connects patient monitor 20 with the claimed the display, and the processing system. Bui does not explicitly state that the hub (20) is different than the bedside controller (201). Nonetheless, Bui teaches, “[d]ata signals generated from each separate medical device are stored in a memory located on mother board 120 of communications unit 30 for later transmission to the caregiver.” See ¶ 0054. It would have been obvious for the motherboard 120 of communications unit 30 to incorporate the claimed bedside controller. Nonetheless, Al-Ali shows in Fig. 2 that claimed hub (Al-Ali’s hub 100) is different than the claimed bedside controller, (Al-Ali’s portable patient monitor 102 PPM 102). Gille also teaches, that claimed hub (Gille’s patient interface module (PIM) 114) is different than claimed bedside controller (Gille’s control panel 110) and different than the claimed processing system (Gille’s processing unit 100) and different than the claimed display (Gille’s monitor 112). See Gille Fig. 3. Gille teaches, “the location of the processing unit 100 is very flexible in view of its size and the signal transmission capabilities of physical communications links between the processing unit 100 and peripherally connected components including: a control panel 110, a monitor 112, and a patient interface module (PIM) 114.” See ¶ 0021.
Applicant arguments with respect to, “a processing system different than the bedside controller and the display.” Examiner has equated personal computer 400 (40/400) to the claimed processing system. Examiner has equated motherboard 120 of the communication unit 30 to the claimed bedside controller. Examiner has equated display coupled to the  communication unit 30 to the claimed display. Bui teaches, “[c]ommunications unit 30 includes a modem 31 (not shown) which is used to connect over telephone lines 460 to a caregiver at a remote location. Modem 31 may be a voice-over-data modem to enable the patient to communicate with the caregiver while the caregiver views the patient's physiological data or other wireless means of communication. The remote location, such as the caregiver's office, includes a comparable modem 430 connected to a personal computer 400 (or other stored data device or network supervisory system). Remote control software 410 operating on the computer 400 is used by the caregiver to send instructions to the communications unit 30.” See ¶ 0049. Bui teaches, “[d]ata signals generated from each separate medical device are stored in a memory located on mother board 120 of communications unit 30 for later transmission to the caregiver. If a printer or display is coupled to the communications unit 30, the stored data can also be printed or displayed. ” See ¶ 0054. Therefore, it is clear that Bui’s personal computer 400 (40/400) is different than Bui’s motherboard 120 of the communication unit 30 and display coupled to the  communication unit 30. Gille also teaches, that claimed bedside controller (Gille’s control panel 110) and different than the claimed processing system (Gille’s processing unit 100) and different than the claimed display (Gille’s monitor 112). See Gille Fig. 3 and ¶ 0021.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,606,601 in view of Bui, in view of Al-Ali, and further in view of Gille. The patented claims cover all the limitations with the exception that the hub is interconnecting all the devices, i.e. sensors, processor, display, etc. Bui and Al-Ali teach medical device hubs that can connect all of the claimed elements and therefore, the claims 1-12 are obvious over these prior arts. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bui (US 2003/0130590), in view of Al-Ali (US 2013/0262730 A1), and further in view of Gille (US 2007/0232933 A1).
Consider claim 1, a system, comprising: Bui discloses a first medical sensing device (See Fig. 3A, electrodes of 214, 215, 216, 217a, 217b, 217c) configured to obtain first medical data associated with a first modality (214-217), (Bui teaches, “Patient home management system 10 includes a programmable, ambulatory patient monitor, 20, to which one or more physiological sensors 214, 215, 216 and 217 are connected. Physiological sensor 214 is a pulse oximetry sensor and measures oxygen in the blood stream, sensor 215 measures respiration, sensor 216 measures core temperature and sensors 217 receiver electrocardiographic signals.” See Bui ¶ 0046 and “ECG electrodes 217A, 217B and 217C are attached to patient 300 for detecting the patient's physiological condition and to monitor 20. See Bui ¶ 0087);

With respect to, wherein the first modality comprises an intravascular modality; a second medical sensing device (electrodes of 214-217) configured to obtain second medical data associated with a second modality, (See Bui ¶ 0055, “Connector 36 includes a serial data port for transmitting and receiving data between monitor 20 and communications unit 30 as well as a power connection, which is used to power monitor 20 when monitor 20 is coupled thereto.”); 

With respect to, a bedside controller (201) configured to control the first medical sensing device to obtain the first medical data and/or the second medical sensing device to obtain the second medical data, Bui teaches, (“Data messages stored in EEPROM/RAM 224 are retrieved by microcontroller 201 via pins AD0-AD7 and provided to connector J3, which is coupled to 219, where they are displayed to the user.” See Bui ¶ 0068. Bui teaches,  “Signals from the communications unit and the ambulatory patient monitor can be visual or aural. Preferably, the communications unit includes a display for providing text or graphical messages to the patient and a speaker for providing spoken messages to the patient. Tones may also be used in connection with alarm signals. Preferably, the ambulatory patient monitor includes a display for graphical or textual messages, lamps for use in signaling of alarm conditions and a speaker for audio messages and tones.” See Bui ¶ 0022. Bui teaches, “Data recorded from each attached sensor is stored or recorded to Temporary Recording Memory 223 and a Main Recording Memory or Flash Memory 222 via lines A13-A20.” See ¶ 0069);

With respect to, wherein the bedside controller (201) configured to display a first graphical representation associated with the first medical data and a second graphical representation associated with the second medical data, (Bui teaches, “the communications unit includes a display for providing text or graphical messages to the patient and a speaker for providing spoken messages to the patient.” See ¶ 0022); 

With respect to, a display different than the bedside controller (201) and configured to display the first graphical representation and the second graphical representation, (Bui teaches, “Other medical devices may also be coupled to communications unit 30, depending on the caregiver's requirements for the patient. Examples of other sensors that can be used with the communications unit 30 include blood gas analyzers and glucose testers. Data signals generated from each separate medical device are stored in a memory located on mother board 120 of communications unit 30 for later transmission to the caregiver. If a printer or display is coupled to the communications unit 30, the stored data can also be printed or displayed. ” See ¶ 0054.); 

With respect to, “a processing system different than the bedside controller and the display.” Examiner has equated personal computer 400 (40/400) to the claimed processing system. Examiner has equated motherboard 120 of the communication unit 30 to the claimed bedside controller. Examiner has equated display coupled to the  communication unit 30 to the claimed display. Bui teaches, “[c]ommunications unit 30 includes a modem 31 (not shown) which is used to connect over telephone lines 460 to a caregiver at a remote location. Modem 31 may be a voice-over-data modem to enable the patient to communicate with the caregiver while the caregiver views the patient's physiological data or other wireless means of communication. The remote location, such as the caregiver's office, includes a comparable modem 430 connected to a personal computer 400 (or other stored data device or network supervisory system). Remote control software 410 operating on the computer 400 is used by the caregiver to send instructions to the communications unit 30.” See ¶ 0049. Bui teaches, “Data signals generated from each separate medical device are stored in a memory located on mother board 120 of communications unit 30 for later transmission to the caregiver. If a printer or display is coupled to the communications unit 30, the stored data can also be printed or displayed. ” See ¶ 0054. Therefore, it is clear that Bui’s personal computer 400 (40/400) is different than Bui’s motherboard 120 of the communication unit 30 and display coupled to the  communication unit 30. 

With respect to, a processing system (400) different than the bedside controller (201) and configured to generate the first graphical representation based on processing the first medical data and the second graphical representation based on processing the second medical data, (Bui teaches, “the caregiver while the caregiver views the patient's physiological data or other wireless means of communication. The remote location, such as the caregiver's office, includes a comparable modem 430 connected to a personal computer 400 (or other stored data device or network supervisory system). Remote control software 410 operating on the computer 400 is used by the caregiver to send instructions to the communications unit 30. Some of the instructions provided by the caregiver through the remote control software 410 include setting the range of valves for the physiological sensors.” See ¶ 0049. Bui teaches, “the display 114 may also be a dual scan or active matrix display capable of a displaying graphical images to the patient. Graphical images, for example, may be used in showing the patient how to reconnect a sensor.” See ¶ 0061-0062); and 

With respect to, a hub (20) comprising a housing (See Fig. 1 and 4) and a plurality of connectors coupled to the housing, (Bui teaches, “ambulatory patient monitor 20 is connected to communications unit 30 by communications medium 52, which may be a removable cable or a wireless medium (such as an IR port or RF transceiver). With medium 52 coupling monitor 20 to communications unit 30, communications unit 20 to communications unit 30, communications unit 30 can retrieve stored data representative of the patient's physiological conditions detected by sensors 214, 215, 216 and 217.” See ¶ 0047);

With respect to, wherein each of the plurality of connectors is configured to respectively establish communication with one of the first medical sensing device, the second medical sensing device, (214, 215, 216 and 217) the bedside controller (30), the display (114), or the processing system (400), (See Fig. 1. Bui teaches, “ambulatory patient monitor 20 is connected to communications unit 30 by communications medium 52, which may be a removable cable or a wireless medium (such as an IR port or RF transceiver). With medium 52 coupling monitor 20 to communications unit 30, communications unit 20 to communications unit 30, communications unit 30 can retrieve stored data representative of the patient's physiological conditions detected by sensors 214, 215, 216 and 217.” See ¶ 0047.)


With respect to, wherein the hub (20) is communicatively interposed between: the first medical sensing device (214, 215, 216 and 217) and the processing system (400) such that the processing system receives the first medical data obtained by the first medical sensing device via the hub, (Bui teaches, “ambulatory patient monitor 20 is connected to communications unit 30 by communications medium 52… communications unit 30 can retrieve stored data representative of the patient's physiological conditions detected by sensors 214, 215, 216 and 217” See ¶ 0047 and Bui teaches,  “the remote location, such as the caregiver's office, includes a comparable modem 430 connected to a personal computer 400 (or other stored data device or network supervisory system). Remote control software 410 operating on the computer 400 is used by the caregiver to send instructions to the communications unit 30.” See ¶ 0049.); 

With respect to, the second medical sensing device (214, 215, 216 and 217) and the processing system (400) such that the processing system receives the second medical data obtained by the second medical sensing device via the hub, (Bui teaches, “ambulatory patient monitor 20 is connected to communications unit 30 by communications medium 52… communications unit 30 can retrieve stored data representative of the patient's physiological conditions detected by sensors 214, 215, 216 and 217” See ¶ 0047 and Bui teaches,  “the remote location, such as the caregiver's office, includes a comparable modem 430 connected to a personal computer 400 (or other stored data device or network supervisory system). Remote control software 410 operating on the computer 400 is used by the caregiver to send instructions to the communications unit 30.” See ¶ 0049.); 

With respect to, the bedside controller (102) and the processing system (204) such that the bedside controller receives the first graphical representation and the second graphical representation generated by the processing system (204) via the hub, (See Fig. 15.  Al-Ali teaches, “present disclosure relates to a patient monitoring hub that is the center of patient monitoring and treatment activities for a given patient.” See ¶ 0008. “FIGS. 19A-19J illustrate exemplary displays of anatomical graphics for the portable patient monitor of FIG. 1 docked with the hub of FIG. 1, according to embodiments of the disclosure.” See ¶ 0030. Al-Ali teaches, “controller of the hub 100 communicates with the EPROM to negotiate how to receive the data, and if possible, how to display the data on display 104, alarm when needed, and the like. For example, a medical device supplier may contact the hub provider and receive a software developers' kit ("SDK") that guides the supplier through how to describe the type of data output from their device. After working with the SDK, a map, image, or other translation file may advantageously be loaded into the EPROM, as well as the power requirements and isolation requirements discussed above. When the channel cable is connected to the hub 100 through the channel port 212, the hub 100 reads the EPROM and the controller of the hub 100 negotiates how to handle incoming data.” See ¶ 0077 and Fig. 12. Al-Ali teaches, “the portable patient monitor 102 communicates with the hub 100, in an embodiment, through the docking station 106 when docked and, in an embodiment, wirelessly when undocked, however, such undocked communication is not required. The hub 100 communicates with one or more multi-patient monitoring servers 204 or server systems, such as, for example, those disclosed with in U.S. Pat. Pub. Nos. 2011/0105854, 2011/0169644, and 2007/0180140. In general, the server 204 communicates with caregiver backend systems 206 such as EMR and/or ADT systems. The server 204 may advantageously obtain through push, pull or combination technologies patient information entered at patient admission, such as demographical information, billing information, and the like. The hub 100 accesses this information to seamlessly associate the monitored patient with the caregiver backend systems 206.” See ¶ 0058.);
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the invention of Bui and design a medical hub disclosed by Al-Ali to facilitate communication between medical sensors, processing system, remote server, and the displays, as shown in AL-Ali’s Fig. 2, therefore, “produce multi-monitor devices or devices that modularly expand to increase the variety of monitoring or treatment endeavors a particular system can accomplish.” See ¶ 0006.
 
With respect to, wherein the bedside controller (102) comprises a touchscreen, Al-Ali teaches, “the user may be able to drag the respiration signal down onto the plethysmographic signal using a touch screen interface. Conversely, the user may be able to separate the signals, also using the touch screen interface.” See ¶ 0099.


With respect to, the display (104) and the processing system (204) such that the display (104) receives the first graphical representation and the second graphical representation generated by the processing system via the hub, (Al-Ali teaches, “controller of the hub 100 communicates with the EPROM to negotiate how to receive the data, and if possible, how to display the data on display 104, alarm when needed, and the like. For example, a medical device supplier may contact the hub provider and receive a software developers' kit ("SDK") that guides the supplier through how to describe the type of data output from their device. After working with the SDK, a map, image, or other translation file may advantageously be loaded into the EPROM, as well as the power requirements and isolation requirements discussed above. When the channel cable is connected to the hub 100 through the channel port 212, the hub 100 reads the EPROM and the controller of the hub 100 negotiates how to handle incoming data.” See ¶ 0077 and Fig. 12).

With respect to, wherein the first medical sensing device comprises an intravascular catheter or guidewire, wherein the first medical data comprises intravascular data, Gille teaches, “an intravascular ultrasound (IVUS) system is integrated into a catheter lab/operating room as a set of modular IVUS system components.” See ¶ 0008. Gille teaches, “[i]ntravascular imaging technologies have enabled doctors to create and view a variety of images generated by a sensor inserter within a vasculature. Such images compliment traditional radiological imaging techniques such as angiography by providing images of the tissue within vessel walls.” See ¶ 0003.
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the combination of Bui-Al-Ali and allow an intravascular ultrasound (IVUS) system integrated into a catheter as anticipated by the Gille, in an effort to obtain patients radiological imaging such as angiography among other vital signs as anticipated by Gille ¶ 0003.

With respect to, wherein the hub is different than the first medical sensing device, the second medical sensing device, the bedside controller, the display, and the processing system, Examiner has equated Bui’s ambulatory patient monitor 20 with the claimed “hub.” Bui teaches, “[a] plurality of patient monitoring sensors are electrically coupled to the programmable, ambulatory patient monitor.” See ¶ 0013 and See Fig. 1. Bui teaches, “FIG. 2, patient 300 is shown wearing programmable, ambulatory patient monitor 20 in a belt pouch 310. Respiratory sensor 215, core temperature sensor 216, pulse oximetry sensor 214 and ECG electrodes 217A, 217B and 217C are attached to patient 300 for detecting the patient's physiological condition and to monitor 20. While four sensors are shown attached to the patient, it should be noted that one, some or all of the these sensors (and any other sensors which may be required by the caregiver) may be attached to the patient and connected to the monitor 20. Detachable medium 52 is selectively attachable to monitor 20 for coupling to communications unit 30.” Therefore, is clear from the cited sections that Bui’s patient monitor 20 is electrically coupled to claimed medical sensing device, the second medical sensing device, i.e. sensors, and a detachable medium 52 connects patient monitor 20 with the claimed the display, and the processing system. Bui does not explicitly state hub is different than the bedside controller (201). Nonetheless, Bui teaches, “Data signals generated from each separate medical device are stored in a memory located on mother board 120 of communications unit 30 for later transmission to the caregiver.” See ¶ 0054. It would have been obvious for motherboard 120 of communications unit 30 to incorporate the bedside controller. Nonetheless, Al-Ali shows in Fig. 2 that claimed hub (Al-Ali’s hub 100) is different than the claimed bedside controller, (Al-Ali’s portable patient monitor 102 PPM 102) and different than the claimed processing system (Al-Ali’s 204). Gille also teaches, that claimed hub (Gille’s patient interface module (PIM) 114) is different than claimed bedside controller (Gille’s control panel 110) and different than the claimed processing system (Gille’s processing unit 100) and different than the claimed display (Gille’s monitor 112). See Gille Fig. 3. Gille teaches, “the location of the processing unit 100 is very flexible in view of its size and the signal transmission capabilities of physical communications links between the processing unit 100 and peripherally connected components including: a control panel 110, a monitor 112, and a patient interface module (PIM) 114.” See ¶ 0021.

Consider claim 2, the system of claim 1, wherein the first medical sensing device comprises an intravascular imaging catheter, (Gille teaches, “variety of cardiovascular and peripheral IVUS catheters (both array and rotating crystal) and flexibly supports later developed catheter designs including Intracardiac Echocardiography (ICE) and capacitive Microfabricated Ultrasonic Transducer (cMUT) catheters.” See ¶ 0041.)

Consider claim 3, the system of claim 2, wherein the intravascular imaging catheter comprises at least one of an intravascular ultrasound (IVUS) catheter or an optical coherence tomography (OCT) catheter, (Gille teaches, “variety of cardiovascular and peripheral IVUS catheters (both array and rotating crystal) and flexibly supports later developed catheter designs including Intracardiac Echocardiography (ICE) and capacitive Microfabricated Ultrasonic Transducer (cMUT) catheters.” See ¶ 0041.)

Consider claim 4, the system of claim 1, wherein the second medical sensing device comprises an angiography system, (Gille teaches, “Such images compliment traditional radiological imaging techniques such as angiography by providing images of the tissue within vessel walls rather than showing a two dimensional lumen image.” See ¶ 0003).

Consider claim 5, the system of claim 1, wherein the second medical sensing device comprises an electrocardiogram (ECG) device, (Al-Ali teaches, “other devices include pumps, ventilators, all manner of monitors monitoring any combination of the foregoing parameters, ECG/EEG/EKG devices” See ¶ 0039. Al-Ali teaches, “[a]s shown in the upper right portion of FIG. 20C, the display superimposes a plethysmographic signal, an ECG signal, and a respiration signal.” See ¶ 0098).

Consider claim 6, the system of claim 1, wherein the hub further comprises a communication module disposed within the housing, wherein the communication module is configured to transmit the first medical data and the second medical data, (Al-Ali teaches, “the hub also receives serial data through serial communication ports, such as RJ connectors. The serial data is associated with the monitored patient and passed on to the multi-patient server systems and/or caregiver backend systems discussed above.” See ¶ 0045. See Fig. 3). 

Consider claim 7, the system of claim 6, wherein the hub further comprises a processing unit (312) disposed within the housing, wherein the processing unit is configured to route the first medical data and the second medical data from a respective connector of the plurality of connectors to the communication module, (Al-Ali teaches, “a core board 312 includes the main parameter, signal, and other processor(s)” See ¶ 0061. Al-Ali teaches, “controller of the hub 100 communicates with the EPROM to negotiate how to receive the data, and if possible, how to display the data on display 104, alarm when needed, and the like. For example, a medical device supplier may contact the hub provider and receive a software developers' kit ("SDK") that guides the supplier through how to describe the type of data output from their device. After working with the SDK, a map, image, or other translation file may advantageously be loaded into the EPROM, as well as the power requirements and isolation requirements discussed above. When the channel cable is connected to the hub 100 through the channel port 212, the hub 100 reads the EPROM and the controller of the hub 100 negotiates how to handle incoming data.” See ¶ 0077 and Fig. 12).

Consider claim 8, the system of claim 7, wherein the hub further comprises an analog to digital converter configured to digitize the first medical data and the second medical data, See Bui Fig 3A shows 208-213 and connected I/O and A/D. See Bui ¶ 0074, Interface circuit 209 interfaces with core temperature module 216. Interface circuit 209 interfaces with respiration sensor 208. Oximetry module 207 interfaces with oximetry sensors 214. Outputs from the interface circuits are applied via connector J2 to inputs of microcontroller 201. See Bui ¶ 0092, ECG sampling is performed continuously at 240 samples per second. A single analog-to-digital channel converts the analog signal to 8 bit data.

Consider claim 9, the system of claim 1, further comprising a patient interface module (PIM) (Al-Ali element 220, 213, 223, 224, 222) communicatively interposed between the first medical sensing device (202) and the hub (210) such that the PIM and the hub are different, See Al-Ali Fig. 2, shows every claimed element mapped by the examiner in detail. 

Consider claim 10, the system of claim 1, wherein the hub is configured to be positioned in a sterile field surrounding a patient, Al-Ali hub is designed to be used near a patient’s bed, i.e. sterile field surrounding a patient. “the hub 100 may use the serial data ports 210 to gather data from various devices within the monitoring environment, including an electronic bed, infusion pumps, ventilators, vital sign monitors, and the like.” See ¶ 0086. Gille teaches, “, a photographic image depicts a set of the primary components of an IVUS system suitable for integration in a catheter lab/operating room environment.” See ¶ 0019.

Consider claim 11, the system of claim 10, wherein the processing system is configured to be positioned within a control room outside of the sterile field, See Al-Ali element 204 and Bui element 400.

Consider claim 12, the system of claim 10, further comprising a control room controller (Al-Ali element 204 and Bui element 400) configured to be positioned in a control room outside of the sterile field, wherein the plurality of connectors of the hub comprises a connector to establish communication with the control room controller, See Bui Fig. 1 (Element 20 is in the sterile field and the remote location is outside of the sterile field) and Al-Ali Fig. 3 (Element 210 is in the sterile field and the medical multi-patient monitoring server 201 is outside of the sterile field). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S KHAN whose telephone number is (571)270-5146. The examiner can normally be reached 9:00 am to 6:00 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A. Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMER S KHAN/Primary Examiner, Art Unit 2683